Case 3:20-cv-00017-KRG-LPL Document 59 Filed 05/24/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JEFFREY DENNIS,
Plaintiff,

VS.

SUPERINTENDENT B. SMITH, DEPUTY
B.J. SALAMON, DEPUTY DAVID CLOSE,
CAPTAIN SHEA, MAJOR J.R.
BARROWS, LIEUTENANT KOVAC,
LIEUTENANT DOMINIC, UNIT
MANAGER MILLER, CAPTAIN BAKER,
D. VARNER, CHIEF GRIEVANCE
OFFICER; COUNSELOR GINTER,
SERGEANT YOUNG, SERGEANT

Nee ee ee’ ee ee ee ee ee ee ee ee ee ee ee ee Se

3:20-CV-00017-LPL

DISTRICT JUDGE KIM R. GIBSON

MAGISTRATE JUDGE LISA P. LENIHAN

MILLS, CAPTAIN ACEY, JOHN/JANE ECE No. 47
DOES 1-6, CORRECTIONAL OFFICER
WOOLCOCK, SERGEANT NYMAN,
SECRETARY JOHN WETZEL,
Defendants.
MEMORANDUM ORDER

 

Plaintiff initiated this pro se civil rights action on February 3, 2020, and the Complaint was

docketed on February 7, 2020. (ECF No. 5) The case was referred to United States Magistrate

Judge Lisa Pupo Lenihan for pretrial proceedings in accordance with the Magistrate Judges Act,

28 U.S.C. §636(b)(1), and Local Rules of Court 72.C and 72.D.

The Magistrate Judge's Report and Recommendation (ECF No. 55), filed on February 4,

2021, recommended that the Motion to Dismiss filed by Department of Corrections (“DOC”)

Defendants Smith, Salamon, Close, Dominic, Shea, Barrows, Kovac, Miller, Baker, Varner,

Ginter, Young, Mills, Acey, Woolcock, Nyman, and Wetzel (ECF No. 47) be granted in part and
Case 3:20-cv-00017-KRG-LPL Document 59 Filed 05/24/21 Page 2 of 3

denied in part. Service was made on Plaintiff via first class mail to his address of record. The
parties were informed that in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1)(B)
and (C), and Rule 72.D.2 of the Local Rules of Court, that they had fourteen (14) days to file any
objections, and that unregistered ECF users were given an additional three (3) days pursuant to
Federal Rule of Civil Procedure 6(d). No objections have been filed.

After review of the pleadings and documents in the case, together with the Report and
Recommendation, the following Order is entered:

AND NOW, this < : 4 gaye of May, 2021,

IT IS HEREBY ORDERED that the Motion to Dismiss filed by Department of
Corrections (“DOC”) Defendants Smith, Salamon, Close, Dominic, Shea, Barrows, Kovac, Miller,
Baker, Varner, Ginter, Young, Mills, Acey, Woolcock, Nyman, and Wetzel (ECF No. 47) is
GRANTED IN PART AND DENIED IN PART.

IT IS FURTHER ORDERED that the Report and Recommendation (ECF No. 55) of
Magistrate Judge Lenihan, dated February 4, 2021, is adopted as the opinion of the Court.

IT IS FURTHER ORDERED that the clerk shall terminate Defendants Ginter, Miller,
Young, and Baker from the docket.

IT IS FURTHER ORDERED that Plaintiff be given permission to amend his claims of
retaliation under the First Amendment against any other specific defendants.

IT IS FURTHER ORDERED that Plaintiff be allowed 30 days from the date of service

of a copy of this Memorandum Order to file a Second Amended Complaint.

BY THE COURT:
Case 3:20-cv-00017-KRG-LPL Document 59 Filed 05/24/21 Page 3 of 3

  

sal PRS
VY

Kim R. Gibson
United States District Judge

 

cc: JEFFREY DENNIS
NG-4948
S.C.I. Smithfield
P.O. Box 999
1120 Pike Street
Huntingdon, PA 16652
PRO SE
Via US First Class Mail

Counsel for Defendants

(Via CM/ECF electronic mail)
